Citation Nr: 0614263	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-30 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to an effective date earlier 
than November 1, 2000, for the assignment of a compensable 
disability rating for the postoperative residuals of repair 
of a rupture of the globe of the right eye, with residuals of 
orbital and sinus fractures, and bilateral far-advanced open-
angle glaucoma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from March 1987 to August 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied a claim of 
entitlement to an earlier effective date than November 1, 
2000 for the assignment of a 100 percent evaluation for the 
postoperative residuals of repair of a rupture of the globe 
of the right eye, with residuals of orbital and sinus 
fractures, and bilateral far-advanced open-angle glaucoma.

However, previously, the Board had denied that claim in a 
January 2003 decision. As this represents a final decision on 
that issue, regardless of the determination reached by the RO 
in the December 2003 rating decision, the Board must 
determine that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  The preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits. Id. That 
issue is addressed here below.
 

FINDING OF FACT

A January 2003 Board decision denied the veteran's claim for 
an effective date earlier than November 1, 2000, for the 
assignment of a compensable disability rating for the 
postoperative residuals of repair of a rupture of the globe 
of the right eye, with residuals of orbital and sinus 
fractures, and bilateral far-advanced open-angle glaucoma;  
the veteran did not appeal that decision to the United States 
Court of Appeals for Veterans Claims.


CONCLUSION OF LAW

The claim to reopen the issue of entitlement to an effective 
date earlier than November 1, 2000, for the assignment of a 
compensable disability rating for the postoperative residuals 
of repair of a rupture of the globe of the right eye, with 
residuals of orbital and sinus fractures, and bilateral far-
advanced open-angle glaucoma, is legally insufficient.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); Lapier 
v. Brown, 5 Vet. App. 215 (1993); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

A January 2003 Board decision denied the veteran's claim of 
entitlement to an effective date earlier than November 1, 
2000, for the assignment of a compensable disability rating 
for the postoperative residuals of repair of a rupture of the 
globe of the right eye, with residuals of orbital and sinus 
fractures, and bilateral far-advanced open-angle glaucoma.  
The veteran did not appeal that decision to the United States 
Court of Appeals for Veterans Claims (Court).  That decision 
is final.  38 C.F.R. § 20.1100 (2003).

An August 2003 rating decision denied a claim that a July 
1990 rating decision, which denied service connection for 
open angle glaucoma, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).  The veteran 
did not appeal that decision to the Board.  That decision is 
therefore final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

Generally, a claim which has been denied in a Board decision 
may not thereafter be reopened and allowed. 38 U.S.C.A. § 
7104(b) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The Board notes, however, that in cases where an appellant 
seeks to reopen a claim for entitlement to an earlier 
effective date under 38 C.F.R. § 3.156, as in this case, the 
Court, in Lapier v. Brown, 5 Vet. App. 215 (1993), has held 
that, even assuming the presence of new and material 
evidence, reopening of a claim for entitlement to an earlier 
effective date can not result in the actual assignment of an 
earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date of 
the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) (2003).  See also Leonard v. 
Principi, 17 Vet. App. 447 (2004).

The Court has also held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since a January 2003 Board 
decision denied entitlement to an effective date earlier than 
November 1, 2000, for the assignment of a compensable 
disability rating for the postoperative residuals of repair 
of a rupture of the globe of the right eye, with residuals of 
orbital and sinus fractures, and bilateral far-advanced open-
angle glaucoma; and as, pursuant to the Court's holding in 
Lapier, supra, the veteran would not be entitled to an 
earlier effective date for the assignment of a compensable 
disability rating for the postoperative residuals of repair 
of a rupture of the globe of the right eye, with residuals of 
orbital and sinus fractures, and bilateral far-advanced open-
angle glaucoma, even if he had presented new and material 
evidence, his claim must be denied as legally insufficient.

The Board notes that the veteran, as he did at the time of 
the January 2003 Board decision, has essentially asserted 
that his glaucoma was aggravated in service, and therefore 
the correct effective date for assignment of a compensable 
rating is earlier than that assigned and back to the initial 
claim for service connection.  However, the effective date 
for the award of a total schedular evaluation in his case was 
controlled by certain laws and regulations.  The Board is 
bound by the law in this matter, however, and is without 
authority to grant benefits on an equitable or any other 
basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), as implemented by VA regulations, 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board points out, however, that in Mason v. Principi, 16 
Vet. App. 129, 132 (2002), the Court held that where the law, 
and not the evidence, is dispositive in a claim, the VCAA is 
not applicable.  See also Valiao v. Principi, 17 Vet. App. 
229 (2003); Smith v. Gober, 14 Vet. App. 227 (2000); Sabonis, 
supra.

In any event, the Board notes that the veteran was notified 
of the December 2003 rating decision denying his claim, and 
that he was issued a statement of the case and supplemental 
statement of the case in June 2004 which notified him of the 
issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  38 
U.S.C.A. § 5103(a) (West 2002).  

Although those documents did not notify the veteran 
specifically regarding the law and regulations pertaining to 
the reopening of claims based on submission of new and 
material evidence, the Board again points out that this is a 
case in which the law is dispositive of the claim.  
Consequently, there is no need to advise the veteran to 
submit any evidence in his possession, or to advise him of 
which evidence would be obtained by him and which evidence 
would be retrieved by VA (since there is no additional 
evidence that can be obtained by VA or submitted by or on 
behalf of the veteran which could affect the outcome of the 
instant appeal).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Sabonis, supra.  Moreover, since there is no reasonable 
possibility that any assistance to the veteran would 
substantiate his claim, VA's duty to assist the veteran in 
the instant claim has been fulfilled.  See 38 C.F.R. § 
3.159(d) (West 2002).




ORDER

The appeal is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


